DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 09/25/2019. Claims 1-10 are currently pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Pg. 7 line 29 of the specification reads “With respect to the embodiment of figure 2”, but should likely read --With respect to the embodiment of figure 3 [[2]]--  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the limitation “a wind turbine” is recited at the end of said claim but “a wind turbine” has already been introduced in parent claim 9 from which claim 10 depends upon; this renders claim 10 indefinite. Examiner recommends amending “a wind turbine” at the end of claim 10 to --the [[a]] wind turbine—to remedy this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0095987, herein referenced as Huth.
Regarding Claim 1, Huth recites a hydraulic circuit (shown in fig. 1) for a wind turbine (This limitation is being interpreted as reciting an intended use or purpose as it does not appear to limit the structure of the claimed invention; the disclosure of Huth would be capable of being utilized for wind turbine. See MPEP 2111.02 “Effect of Preamble”), the hydraulic circuit comprising:
a fixed displacement pump (constant-displacement pump 16 fig. 1) including a suction input (see input that is opposite from pump output 14 fig. 1) and a delivery output (output 14 fig. 1);
a pump motor (see motor attached to pump 15 in fig. 1) for driving the fixed displacement pump (constant-displacement pump 15 fig. 1);
a pressure line (see pressure line extending out from pump output 14 fig. 1) hydraulically connected to the delivery output (14 fig. 1) of the fixed displacement pump (16 fig. 1) for delivering an output flow and/or an output pressure generated by the fixed displacement pump (16 fig. 1) towards at least one consumer circuit (see consumer inlet 22 fig. 1); and
a bypass valve (see first control valve 30 fig. 1) including a valve input (42 fig. 1) hydraulically connected to the delivery output (14 fig. 1) of the fixed displacement pump (16 fig. 1);
wherein the bypass valve (first control valve 30 fig. 1) includes a variable opening (first control valve 30 fig. 1 is “a 2/2-way proportional valve” para. 22; a control valve, such as a proportional valve, is a valve used to control fluid flow by varying the size of the flow passage as directed by a signal from a control) for controlling the output flow or the output pressure delivered by the fixed displacement pump (16 fig. 1) towards the at least one consumer circuit (consumer inlet 22 fig. 1; as shown in fig. 1, variation in the operation of the valve 30 would affect the flow from pump 16 which flows through check valve 48 towards the consumer inlet 22).

Regarding Claim 2, Huth recites the hydraulic circuit according to claim 1, wherein the pump motor is of a fixed speed type (motor coupled to the pump 16 is shown to be of a non-variable type, i.e. fixed, in fig. 1).

Regarding Claim 7, Huth recites the hydraulic circuit according to claim 1, wherein the bypass valve is a proportional valve (“the first valve 30 is a 2/2-way proportional valve” para. 22) and the hydraulic circuit further comprises a relief valve (pressure limiting valve 50 fig. 1) in parallel with the bypass valve (30 fig. 1; shown to be in parallel with pressure limiting valve 50 in fig. 1) for connecting the delivery output (14 fig. 1) of the fixed displacement pump (16 fig. 1) with a reservoir (tank 12 fig. 1; the relief valve 50 is shown to be parallel to both control valves 30 and 32 and is connect to the second outlet port 24 which “is routed to the storage tank 12” as disclosed in para. 21) when a predefined relief pressure is reached in the pressure line (pressure limiting valve 50 fig. 1 are valves which open when a pressure threshold is reached in the pressure line typically as a safety measure; para. 13 describes that the pressure limiting valve is for protecting the fixed displacement pump).

Claim(s) 1, 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4575309, herein referenced as Brown. 
Note: NPL – Pressure Control Valves is referenced below so as to show that a characteristic not explicitly disclosed in Brown would be inherent to the symbol that is used in the schematic drawing presented in fig. 6 of Brown. See MPEP 2131.01 “Multiple Reference 35 U.S.C. 102 Rejections”.
Regarding Claim 1, Brown recites a hydraulic circuit (see schematic hydraulic circuit diagram in fig. 6) for a wind turbine (see abstract), the hydraulic circuit comprising:
a fixed displacement pump (pump 61 fig. 6; the pump 61 is shown to be of a non-variable displacement type, i.e. fixed displacement, in fig. 6) including a suction input (see inlet at bottom of pump 61 in fig. 6) and a delivery output (see output of pump 61 fig. 6);
a pump motor (motor 62 fig. 6) for driving the fixed displacement pump (61 fig. 6);
a pressure line (pressure side line 64 fig. 6) hydraulically connected to the delivery output of the fixed displacement pump (see output of pump 61 fig. 6) for delivering an output flow and/or an output pressure generated by the fixed displacement pump (61 fig. 6) towards at least one consumer circuit (see three actuators 16 for pitch variation in fig. 6); and
a bypass valve (see pressure relief valve 85 fig. 6) including a valve input (see input on left side of valve 85 in fig. 6) hydraulically connected to the delivery output of the fixed displacement pump (61 fig. 6);
wherein the bypass valve (85 fig. 6) includes a variable opening (The valve 85 in fig. 6 is shown to be a direct-acting relief valve, the 45 degree arrow on the spring of the valve means that the pressure at which it opens is variable/adjustable; This aspect is further detailed in the “direct-acting relief valve” section on pages 3-6 of NPL - Pressure Control Valves which describes the variable spring relief valve ‘has an adjusting knob to change the force on the spring to raise or lower maximum pressure’) for controlling the output flow or the output pressure delivered by the fixed displacement pump (61 fig. 6) towards the at least one consumer circuit (see actuators 16 fig. 6).

Regarding Claim 4, Brown recites the hydraulic circuit according to claim 1, wherein the hydraulic circuit comprises:
a reservoir (reservoir/sump 60 fig. 6) hydraulically connected to the suction input of the fixed displacement pump (61 fig. 6; pump 61 is shown to draw fluid from reservoir 60 up through the filter 63 in fig. 6); and
a return line (low pressure line 67 fig. 6) for receiving a return flow from the at least one consumer circuit (16 fig. 6; “low pressure line 67 is connected via a filter 68 to return fluid to the reservoir 60” col. 3 lines 17-18), the return line (67 fig. 6) being hydraulically connected with the bypass valve (85 fig. 6) and the reservoir (60 fig. 6).

Regarding Claim 5, Brown recites the hydraulic circuit according to claim 4, wherein the hydraulic circuit comprises a filter (filter 68 fig. 6) in the return line (67 fig. 6).

Regarding Claim 6, Brown recites the hydraulic circuit according to claim 5, wherein the filter (68 fig. 6) in the return line (67 fig. 6) is intermediate (shown in fig. 6) between the bypass valve (85 fig. 6) and the reservoir (60 fig. 6).

Regarding Claim 8, Brown recites the hydraulic circuit according to claim 1, wherein the bypass valve is a relief valve (see pressure relief valve 85 fig. 6) for connecting the delivery output of the fixed displacement pump (61 fig. 6) with a reservoir (60 fig. 6) when a controlled relief pressure (the valve 85 in fig. 6 is shown to be a direct-acting relief valve, this type of valve is designed to open when an adjustable pressure threshold is reached; this aspect is described in pages 3-6 of NPL – Pressure control valve) is reached in the pressure line (64 fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0104439, herein referenced as Nomaguchi, in view of NPL – Fixed-displacement Pump Delivers Variable Output, herein referenced as NPL Bosch.
Regarding Claim 1, Nomaguchi recites a hydraulic circuit (see hydraulic schematic in fig. 2) for a wind turbine (“hydraulic unit for blade pitch control” para. 2), the hydraulic circuit comprising:
a [pump] (pump 4 fig. 2) including a suction input (see suction inlet from hydraulic main line 8 fig. 2) and a delivery output (see outlet of pump 4 fig. 2);
a pump motor (motor 5 fig. 2) for driving the [pump] (4 fig. 2);
a pressure line (see line connected to pump 4 outlet in fig. 2) hydraulically connected to the delivery output of the fixed displacement pump (see outlet of pump 4 fig. 2) for delivering an output flow and/or an output pressure generated by the fixed displacement pump (4 fig. 2) towards at least one consumer circuit (hydraulic unit 1 fig. 2); and
a bypass valve (see variable flow valve 31 on bypass line 19 fig. 2) including a valve input (valve 31 is described as a variable flow valve in para. 57-60) hydraulically connected to the delivery output of the [pump] (pump 4 fig. 2);
wherein the bypass valve (31 fig. 2) includes a variable opening for controlling the output flow or the output pressure (“to change the amount of flow restriction (throttle) of the variable flow valve 31 in the hydraulic unit 1 in order to control flow path resistance of the bypass path 19” para. 59) delivered by the [pump] (4 fig. 2) towards the at least one consumer circuit (hydraulic unit 1 fig. 2).
Nomaguchi fails to anticipate wherein the [pump] is a fixed displacement pump. 
Nomaguchi and NPL Bosch are analogous art in that both relate to utilizing hydraulic pumps.  
NPL Bosch teaches that an alternative method for variable-displacement pumps could be a fixed displacement pump driven by a variable-speed electric motor. NPL Bosch states that ‘newer technology now makes a variable-speed electric drive powering a fixed displacement pump a more energy efficient alternative’. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have substituted the fixed speed motor 5 and variable displacement pump 4 shown in fig. 2 of Nomaguchi with a fixed-displacement pump and a variable speed motor as disclosed by NPL Bosch since it is a ‘more energy efficient alternative’ as taught by NPL Bosch.

Regarding Claim 3, the combination of Nomaguchi and NPL Bosch comprises the hydraulic circuit according to claim 1, wherein the pump motor is of a variable speed type (NPL Bosch, as used to modify Nomaguchi above, describes utilization of a variable speed motor with a fixed displacement pump on page 1).

Regarding Claim 9, the combination of Nomaguchi and NPL Bosch comprises a wind turbine including a hydraulic circuit (“the present invention relates to a hydraulic actuation system applied to wind turbine blade pitch control” para. 2 of Nomaguchi) according to claim 1 (see rejection of claim 1 above under Nomaguchi in view of NPL Bosch).

Regarding Claim 10, the combination of Nomaguchi and NPL Bosch comprises the wind turbine according to claim 9, wherein the hydraulic circuit is integrated in a system for controlling a pitch angle of a plurality of blades (“a hydraulic system for wind turbine blade pitch actuation” para. 24) of a wind turbine (“the present invention relates to a hydraulic actuation system applied to wind turbine blade pitch control” para. 2 of Nomaguchi).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0026969 – discloses a hydraulic fail-safe actuation system for blade adjustment of wind turbines. The hydraulic system including a fixed displacement pump with a variable motor, with a plurality of bypass lines with bypass valves between the pump and respective return lines toward fluid tanks.
US 4352634 – discloses a hydraulic blade pitch control system for a wind turbine, including components such as adjustable relief valves and fixed displacement pumps. 
US 6254197 – discloses that back flow filter units, which include a filter and a back valve, are standard hydraulic equipment.
US 9593669 – discloses a hydraulic transmission system for a wind turbine, the transmission system having a fixed-displacement pump which supplies hydraulic fluid from a tank, the system having accumulators and two bypass lines.
US 10794362 – discloses a hydraulic circuit for a pitch control system of a wind turbine, the circuit having a fixed displacement pump which supplies actuators for the pitching of the blades, the circuit having a relief valve disposed on a bypass line. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745